Citation Nr: 0918944	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation.  

2.  Entitlement to an initial evaluation in excess of 60 
percent for coronary vascular disease.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Sioux Falls, 
South Dakota, VA Regional Office (RO).  

This case has previously come before the Board.  In September 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2009.  A transcript of the hearing 
has been associated with the claims file.  

The issue of entitlement to service connection for atrial 
fibrillation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The issue in 
regard to a TDIU is deferred pending additional development.


FINDING OF FACT

The appellant's coronary vascular disease does not result in 
congestive heart failure or left ventricular dysfunction with 
an ejection fraction of less than 30 percent; METs [metabolic 
equivalents] are estimated to be between 7 and 8.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
coronary vascular disease have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The August 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

A letter dated in August 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The August 2006 letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the appellant is challenging the initial evaluation 
assigned following the grant of service connection, as 
reflected in the June 2007 rating decision.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In the claimant's April 2007 notice of disagreement, the 
claimant took issue with the initial 60 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a September 2007 
statement of the case which contained, in pertinent part, the 
relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter and there is 
no prejudice to the claimant.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006).

The Board finds that any deficiency in the notice to the 
claimant or the timing of any notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that it is not prejudicial on VA's part because of the 
following: (1) based on the communications sent to the 
appellant over the course of this appeal, the claimant 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in January 2007.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected coronary vascular 
disease since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The January 2007 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in May 2008.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection in a February 2007 rating decision for coronary 
vascular disease associated with hypertension.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 60 
percent evaluation has been assigned for the entire period.  
Accordingly, the issue is whether a rating in excess of 60 
percent is warranted for coronary vascular disease at any 
time during the appeal period.  

The appellant's coronary vascular disease associated with 
hypertension is rated under 38 C.F.R. § 4.104, Code 7005.  
The Board notes that the AOJ assigned a separate evaluation 
for hypertension under Diagnostic Code 7101.  

Under Diagnostic Code 7005, a 60 percent rating is assigned 
if there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned with documented coronary 
artery disease resulting in chronic congestive heart failure; 
or, workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).

The Board notes that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2008).  

In this case, the Board finds that a higher rating for 
coronary vascular disease is not warranted.  The January 2007 
VA examination report reflects an estimated MET level of 7 to 
8, and it was noted that the appellant could walk a mile 
before having to rest, was able to take care of his yard and 
do chores around the house, had no difficulty carrying light-
weight objects and grocery shopping, and did light manual 
work.  While the examiner noted that the appellant had had an 
apparent silent heart attack, no history of congestive heart 
failure or cardiac surgery was noted.  In addition, while a 
July 2006 echocardiogram report reflects an impression of 
diminished left ventricular function, the estimated ejection 
fraction was 35 percent.  To the extent that the report was 
technically limited, the Board notes an ejection fraction of 
44 percent on stress testing in June 2006.  

The Board notes that the 60 percent disability evaluation 
contemplates impairment in earning capacity, including loss 
of time from exacerbations due to the service-connected 
coronary vascular disease.  38 C.F.R. § 4.1 (2008).  Thus, 
the Board finds that an evaluation in excess of 60 percent is 
not warranted for coronary vascular disease due to flare-ups. 

A determination as to the degree of impairment due to 
coronary vascular disease requires competent evidence.  The 
appellant is competent to report his symptoms, however, as a 
layman, his opinion alone is not sufficient upon which to 
base a determination as to the degree of impairment due to 
coronary vascular disease.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent January 2007 VA opinion.  The examiner reviewed 
the claims file and provided a rationale for the opinion 
based on reliable principles, and the opinion is supported by 
clinical data and treatment records.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

In sum, the Board finds that the competent evidence 
establishes that the appellant does not have congestive heart 
failure, a workload of 3 METs or less, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Thus, a higher rating is not warranted.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
appellant's service-connected coronary vascular disease 
produces such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular 
standards.  The January 2007 VA examination report notes no 
cardiac surgery and the September 2007 VA examiner stated 
that the appellant was able to do at least sedentary work.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.

The preponderance of the evidence is against an evaluation in 
excess of 60 percent for coronary vascular disease and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An evaluation in excess of 60 percent for coronary vascular 
disease is denied.  


REMAND

The appellant is service connected for hypertension and 
coronary vascular disease.  In essence, he asserts that his 
service-connected disability has caused atrial fibrillation.  

The January 2007 VA examination report notes that the 
appellant had suffered an apparent silent heart attack, and 
findings on cardiolite stress testing in June 2006 included 
inferior and infralateral walls extending onto the apex 
without evidence of reversible ischemia.  An onset of atrial 
fibrillation was noted in April 2006, and the examiner stated 
that there was no evidence that hypertension could cause or 
aggravate atrial fibrillation.  

In September 2007, the appellant submitted a reprint from 
UPTODATE at www.uptodate.com, entitled, Causes of dilated 
cardiomyopathy.  The article notes that cardiomyopathy 
(atrial and/or ventrical arrhythmias) can be caused by a 
variety of disorders, to include hypertension.  The article 
further notes that in many cases no etiology could be found 
and the cardiomyopathy was deemed idiopathic.  

The appellant was afforded a VA examination in September 
2007.  The report of examination notes the following, in 
pertinent part:

He does have a mildly enlarged heart, 
cardiomyopathy, which, in reviewing 
causes of cardiomyopathy, please see "Up 
to Date" sheets noted that most common 
is ischemic at this time, then alcohol 
and diabetes were also included with 
endocrine at this time.  It is the 
opinion of this examiner that it is as 
least as likely as not that his 
cardiomyopathy is related to ischemic 
heart disease at this time, but 
aggravating factors of ETOH abuse, 
smoking and diabetes have significant 
contributing factors at this time.  

. . . 

Since the veteran has not had a hx of 
cardiac failure at this time, coronary 
atherosclerosis is the most common cause 
of cardiomyopathy in veterans with heart 
failure.  Otherwise, idiopathic is the 
most common, with myocarditis being at 
9%, ischemic heart disease 7%, and 
infiltrative disease 5%, HTN 4%, HIV 4%, 
connective tissue 3%, substance abuse 3%, 
others are 10%.  Therefore, the opinion 
that it would be less than likely than 
not that the veteran's current cardiac 
enlargement is related to his ischemic 
heart disease at this time.  With his HTN 
being controlled though, this may be less 
than likely a cause of his mildly 
enlarged heart.  

The report notes that the record reflected that the appellant 
had been drinking at least one case of beer per week and that 
alcohol use over an extended period of time was a known risk 
factor for cardiomyopathy.  

The Board notes that except as provided in 38 C.F.R. § 
3.300(c), disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Board finds that further development is 
necessary to make a determination as to whether atrial 
fibrillation is related to service-connected disability.  The 
issue in regard to a TDIU is deferred pending the additional 
development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the September 2007 VA examiner, if 
available, otherwise another VA examiner.  
The AOJ should request that the examiner 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that the 
appellant's atrial fibrillation is 
proximately due to or been chronically 
worsened by his service-connected 
hypertension and/or coronary vascular 
disease.  A complete rationale should 
accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
there to.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


